Citation Nr: 9907245	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-17 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diphtheria 

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to service connection for non-small 
carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for diphtheria and chronic obstructive 
pulmonary disease and for non-small cell carcinoma as a 
result of asbestos exposure.


FINDINGS OF FACT

1.  Competent evidence of a current diagnosis of diphtheria 
is not of record.  

2.  Competent evidence of a nexus between chronic obstructive 
pulmonary disease and service is not of record.

3.  Competent evidence of a nexus between non-small cell 
carcinoma and service is not of record.


CONCLUSIONS OF LAW

1.  The claim for service connection for diphtheria is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for chronic obstructive 
pulmonary disease is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim for service connection for non-small cell 
carcinoma is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that the disabilities for which 
he seeks service connection arose under combat situation.  
Thus, entitlement to application of 38 U.S.C.A. § 1154(b) is 
not warranted.

Service medical records reveal that at entrance, examination 
of the appellant's lungs was normal.  Chest x-rays taken were 
normal.  On November 23, 1943, the appellant was seen with 
complaints of sore throat and headache.  The initial 
diagnosis was "Diagnosis Undetermined (diphtheria)."  Upon 
physical examination, the appellant had a hyperemic throat, 
pharyngitis, tonsils hypertrophied, covered with white 
exudate, and follicular tonsillitis.  It was noted that the 
appellant was transferred to a U.S. Naval Hospital in Great 
Lakes, Illinois, for treatment and disposition.  There, the 
examiner stated that the appellant reported a sore throat for 
two days.  Upon physical examination, ears, eyes, and nose 
were negative.  Throat revealed both tonsils enlarged.  There 
was white membranous plaque on the left tonsil with spotted 
area of white exudate.  On November 27, 1943, the examiner 
changed the diagnosis from "Diagnosis Undetermined 
Diphtheria" to "Tonsillitis, acute."  The reason stated 
was, "Established."  On November 29, 1943, the examiner 
stated that the throat appeared normal.

In January 1944, it was noted that the appellant had been 
examined and found not qualified to perform all duties.  The 
defect noted was history of empyema with rib resection and 
productive of cough with dyspnea.  At separation, examination 
of the appellant's respiratory system was normal.  A 
photofluoroscopic examination of the chest was negative.

A November 1995 pathology report from Bay Harbor Hospital 
revealed a diagnosis of non-small cell carcinoma.  

In a September 1996 statement, Dr. Adel S. Metry stated that 
the appellant had been under his care since October 1995 and 
that the appellant had been suffering from chronic 
obstructive pulmonary disease for more than 40 years.  Dr. 
Metry noted that the appellant had been diagnosed with non-
small cell lung cancer and that he had undergone a right 
upper lobectomy back then.  In a September 1996 statement, 
Dr. Richard L. Aschenbrenner, stated that he had first seen 
the appellant in November 1995 for evaluation of recent 
pneumonia and a chest x-ray showing a lung mass.  The 
appellant reported that he had required a chest tube at age 
two and one half for pneumonia and that he had diphtheria 
while in service.  Dr. Aschenbrenner noted that the appellant 
had been a carpenter's mate and was exposed to dust fumes, 
chemicals, and "heavy asbestos exposure" [sic].  He stated 
that a November 1995 needle biopsy revealed cancer and that 
the appellant underwent a partial resection of his right 
upper lobe the following month.  Dr. Aschenbrenner stated, 
"With the combination of his long and heavy smoking history 
and asbestos exposure[,] he was at risk for developing 
Bronchogenic cancer."  He noted that the appellant's 
pulmonary function test showed mild to moderate chronic 
obstructive pulmonary disease.

A chest x-ray taken in December 1996 at Bay Harbor Hospital 
revealed status post right thoracotomy.  The appellant 
underwent a private pulmonary function test in January 1997, 
which revealed obstructive airways disease, mild with a mild 
reduction in diffusion capacity.  A chest x-rays taken in 
June 1997 revealed status post surgery in the right upper 
zone for carcinoma and a 1.0 centimeter density at the right 
base, which appeared to represent new density.  Dr. M. O. 
Anderson stated that there was generalized obstructive lung 
disease and cardiac enlargement.  

A chest x-ray taken in January 1998 revealed scarring in the 
right apex with sutures present, scaring and/or small right 
pleural effusion, and scarring at the left lung base.  A CT 
scan done in January 1998 revealed an extremely small 
density.  Dr. B. L. Montgomery noted that it appeared smaller 
than on a previous study, that he recommended that the lesion 
be observed only.  A chest x-ray taken in March 1998 revealed 
evidence of prior surgery on the right with volume loss and 
scarring.  There was no significant change from the January 
1998 x-ray.  A chest x-ray taken in July 1998 revealed prior 
thoracotomy and lobectomy on the right .  Dr. J. R. Tiegs 
stated that there was no acute disease.

Private medical records from Dr. Aschenbrenner, dated June 
1997 to September 1998, showed treatment for chronic 
obstructive pulmonary disease, rhinitis, and bronchitis.  

In a December 1998 statement, Dr. Edward J. Bold stated that 
the appellant had been found to have poorly differentiated 
non-small cell carcinoma in the right upper lobe, which had 
been removed in December 1995.  Dr. Bold stated, "The 
appellant has a long history of heavy exposure to asbestos 
which began in about 1941 to 1943 when he worked for the 
Carnegie Illinois Steel Mill where he was around pipe 
wrappers that were wrapping pipes with asbestos.  He also 
served in the Navy from 1943 to1945 as a carpenter and was 
again exposed to asbestos."

The appellant had a hearing in December 1998 before this 
Board Member.  The appellant stated that the change in the 
diagnosis from diphtheria to tonsillitis was wrong.  He 
stated that when he went into the hospital, that they put him 
in a sealed ambulance.  He stated that he received a letter 
from the government for dental work and that it showed a 
diagnosis of diphtheria on the record.  The record was dated 
in 1952 or 1953.  The appellant stated that x-rays were taken 
during service of his lungs which showed one side of his lung 
to be solid white.  He stated that his brother and sister 
both died from diphtheria and that he had received a 
vaccination for it.  The appellant testified that he had done 
maintenance work in service and that asbestos was all over 
the ship.

The appellant was asked if any doctor had told him that his 
lung conditions were related to his inservice complaints.  
The appellant responded, "Well[,] just that I have the 
breathing problem.  But they never come right out and said 
that, so I don't know."  The appellant stated that the 
problems he had had with diphtheria after service were 
bronchial problems.  This Board Member informed the appellant 
that he was looking for a medical opinion that linked his 
disorder to the asbestos exposure or a medical opinion 
establishing that he had residuals of diphtheria.  This Board 
Member left the file open for 60 days to allow the appellant 
to submit such opinion.  No additional records were 
associated with the claims file since the December 1998 Board 
hearing.

I.  Diphtheria

The appellant's claim for service connection for diphtheria 
is not well grounded.  The appellant has not brought forth 
evidence of a current diagnosis of diphtheria or residuals of 
such from service.  The U.S. Court of Appeals for Veterans 
Claims (formerly the Court of Veterans Appeals) has stated 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (emphasis added); Rabideau, 2 Vet. App. at 143-44.  
Because there is no evidence of a current and competent 
diagnosis of diphtheria, the Board must deny the claim as not 
well grounded.  Ibid.; see also Caluza, 7 Vet. App. at 505.  
Although the appellant has stated and testified  that he had 
diphtheria in service and that he has a current disability 
related to such, he is a layman and his opinion is not 
competent.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
appellant's own, unsupported opinion, even if given as sworn 
testimony, does not give rise to a well-grounded claim for 
service connection for diphtheria.

II.  Chronic obstructive pulmonary disease and 
non-small cell carcinoma

The appellant's claims for service connection for chronic 
obstructive pulmonary disease and non-small cell carcinoma 
are not well grounded.  The appellant is competent to state 
that he was exposed to asbestos while in service.  He cannot, 
however, state that he developed a lung disease in service.  
The appellant has not brought forth the necessary nexus 
evidence between the current diagnoses of chronic obstructive 
pulmonary disease and non-small cell carcinoma and service or 
asbestos exposure in service.  See Caluza, supra.

The Board notes that in a September 1996 statement, Dr. 
Aschenbrenner stated that, "With the combination of his long 
and heavy smoking history and asbestos exposure[,] he was at 
risk for developing Bronchogenic cancer."  The Board finds 
that such statement is insufficient to provide the degree of 
certainty required for the medical nexus evidence.  See Bloom 
v. West, No. 97-1463 (U.S. Vet. App. Feb.10, 1999), slip op. 
at 4 (a medical opinion which stated that the veteran's death 
"could" have been precipitated by his time in a prisoner of 
war camp was too speculative to provide the degree of 
certainty required for medical nexus evidence.) citing Sacks 
v. West, 11 Vet. App. 314 (1998).  Here, Dr. Aschenbrenner 
stated that the appellant's smoking and asbestos exposure 
would put him at risk for developing bronchogenic cancer.  He 
did not, however, make a specific determination as to whether 
or not either risk factor was the cause of the appellant's 
specific non-small cell carcinoma.  It must be noted that Dr. 
Bold stated that the appellant had had asbestos exposure 
prior to service, as well as within service.  No medical 
professional has attributed the current diagnosis of non-
small cell carcinoma to the appellant's asbestos exposure in 
service.  

Additionally, no medical professional has attributed the 
appellant's diagnosis of chronic obstructive pulmonary 
disease to service.  Dr. Metry stated in a September 1996 
statement that the appellant had had chronic obstructive 
pulmonary disease for "more than 40 y[ea]rs."  This would 
place the appellant's diagnosis of chronic obstructive 
pulmonary disease around 1956, which is more than 10 years 
following his separation from service.  This does not provide 
a nexus between the diagnosis of chronic obstructive 
pulmonary disease and service and/or asbestos exposure in 
service.

At the appellant's Board hearing, he stated that no medical 
professional had related his current diagnosis of chronic 
obstructive pulmonary disease and non-small cell carcinoma to 
service.  The only nexus evidence is the appellant's 
contention that the current diagnoses of chronic obstructive 
pulmonary disease and non-small cell carcinoma are related to 
service.  Nonetheless, it has not been shown that he 
possesses the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical causation or diagnosis.  See Espiritu, 
4 Vet. App. at 494; see also Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995) (en banc) ("[w]here the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is ordinarily required to fulfill 
the well-grounded claim requirement of section 5107(a)").  
Thus, the appellant has failed to submit competent medical 
evidence of a nexus between the current diagnoses of chronic 
obstructive pulmonary disease and non-small cell carcinoma 
and a disease or injury in service, including exposure to 
asbestos, and thus the claims for service connection for 
chronic obstructive pulmonary disease and non-small cell 
carcinoma are not well grounded.  See Caluza, supra.

III.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in May 1997.  Additionally at the Board 
hearing, this Board Member informed the appellant of the need 
to submit evidence linking the claimed disorder to service.  
The Board Member specifically referenced the Robinette duty.  
This Board Member left the appellant's claims file open for 
60 days to allow him to submit any additional evidence.  No 
evidence had been received at the end of the 60-day period.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim.  This Board Member 
recognized the inadequacy of the evidence and provided the 
veteran an opportunity to cure the defect.

Although the RO did not specifically state that it denied the 
appellant's service connection claims on the basis that they 
were not well grounded, the Board concludes that this was 
harmless.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

The Board acknowledges that it has decided the issues on 
appeal on a different legal basis than the RO did.  When the 
Board, in a decision, addresses a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the Board concludes that the appellant has not been 
prejudiced by this decision.  It has considered the same law 
and regulations and merely concludes that the appellant did 
not meet the initial threshold evidentiary requirements of a 
well-grounded claim under the standards set forth in Caluza, 
supra.  The result is the same.



ORDER

Service connection for diphtheria, chronic obstructive 
pulmonary disease, and non-small cell carcinoma is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 
- 11 -


- 1 -


